DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03 June 2021 was filed after the mailing date of the Notice Allowance on 01 June 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
3.	Claims 1-30 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:  
As to Claims 1-30, the prior art of record teaches a level of accuracy over a 3 day session is a Mean Absolute Relative Difference (MARD) value of 20.17% (see col. 86, l. 63, to col. 87, l. 15, of Goode, Jr. et al, U.S. Patent No. 7,920,906 B2).  However, the prior art lacks any teaching of the claimed average level of in vivo accuracy during separate time periods after sensor placement in the interstitial fluid, where one average level of in vivo accuracy is greater than the other.  Specifically, the prior art of record does not teach the device of base claim 1, including the following, in combination with all other limitations of the base claim:
a sensor control unit comprising a transmitter configured to receive the generated signals associated with the in vivo glucose concentration 
wherein the data associated with the generated signals has a first average level of in vivo accuracy during a first time period after a predetermined time period after sensor placement in an interstitial fluid of a user, and a second average level of in vivo accuracy during a second time period after the predetermined time period after sensor placement in the interstitial fluid, wherein the first time period precedes the second time period and the second average level of in vivo accuracy is greater than the first average level of in vivo accuracy.  
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        06/23/2021